 SIX BROTHERS KING DRIVE SUPERMARKETSix Brothers King Drive Supermarket, Inc. and JetFood Market, Inc. and United Food and Com-mercial Workers International Union, AFL-CIO-CLC, Local 546. Case 13-CA-20837September 25, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on February 17, 1981, byUnited Food and Commercial Workers Internation-al Union, AFL-CIO-CLC, Local 546, hereincalled the Union, and duly served on Six BrothersKing Drive Supermarket, Inc. and Jet FoodMarket, Inc., herein called Respondent, the Gener-al Counsel of the National Labor Relations Board,by the Regional Director for Region 13, issued acomplaint and notice of hearing on March 18,1981, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 24,1980, following a Board election in Case 13-RC-15533, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about March 6,1981, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On May 4,1981, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On June 15, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 19, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. RespondentI Official notice is taken of the record in the representation proceed-ing, Case 13-RC-15533, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Elecrosystems. Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co, v. Penello. 269 F.Supp. 573(D.C.Va. 1967); Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended258 NLRB No. 23thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent admits itsrefusal to bargain, but challenges the Union's certi-fication on the basis that the Board erred in certify-ing the Union as the exclusive bargaining repre-sentative of Respondent's meat department employ-ees. In doing so, Respondent contends, inter alia,that the Acting Regional Director for Region 13erred in finding that the two named corporationsconstitute a single integrated employer within themeaning of the Act. In the Motion for SummaryJudgment, counsel for the General Counsel allegesthat Respondent seeks to relitigate issues previouslyconsidered in the underlying representation case,and, also, that no factual issues in the case warranta hearing.Our review of the record herein, including therecord in Case 13-RC-15533, discloses, inter alia,that the Acting Regional Director issued a Deci-sion and Direction of Election finding Respondentto be a single employer of the employees in theunit found appropriate. Respondent filed a requestfor review with the Board on September 16, 1980,which was denied on September 26, 1980. Thereaf-ter, a mail-ballot election was conducted pursuantto the Decision and Direction of Election; the tallyof ballots showed four votes cast for, and no votescast against, the Union. No ballots were chal-lenged. A copy of the tally was furnished to theUnion at the time the ballots were counted. Re-spondent, not present for the counting, received acopy of the tally of ballots by certified mail on Oc-tober 14, 1980. On October 24, 1980, a Certificationof Representative issued certifying that a majorityof ballots had been cast for the Union.On October 31, 1980, Respondent filed objec-tions to the election alleging, first, that the Unionhad threatened, coerced, and intimidated employ-ees, thus interfering with the employees' freechoice in the election. It alleged, secondly, that theNational Labor Relations Board had been unsym-pathetic to Respondent's language problems andhad failed to provide Respondent with timely andproper correspondence. Finally, Respondentclaimed that the timing of the election had been ar-273 DECISIONS OF NATIONAL LABOR RELATIONS OARDbitrarily decided with insufficient notice to the par-ties.On December 3, 1980, the Acting Regional Di-rector issued his Supplemental Decision on Objec-tions which overruled the objections as untimelyand reaffirmed the Certification of Representative.On December 16, 1980, Respondent filed a re-quest for review with the Board, which was deniedon February 3, 1981.On February 4, 1981, the Union requested, byletter, that Respondent bargain collectively with it.The Union repeated this request by mailgram onMarch 4, 1981. On March 6, 1981, Respondent, byletter, refused to bargain with the Union. In itsanswer to the complaint, Respondent admits that ithas refused to bargain with the Union in order totest and obtain court review of the certification andthe appropriateness of the unit. In addition, Re-spondent denies the allegations that the two corpo-rations constitute a single employer. Respondentalso reiterates this denial in its response to theMotion for Summary Judgment. This issue, howev-er, was litigated in the underlying representationcase. Thus, Respondent is attempting to raise issuesherein which were raised in that proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTSix Brothers King Drive Supermarket, Inc. andJet Food Market, Inc., both Illinois corporations,operate retail food stores located at 360 East Gar-field Boulevard, Chicago, Illinois, and 7122 SouthVincennes Avenue, Chicago, Illinois, respectively.2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).Each store during the last calendar year, a repre-sentative period, had a gross volume of businessvalued in excess of $500,000 and purchased goodsvalued in an amount in excess of $5,000 from enter-prises located within the State of Illinois, which re-ceived the goods directly from enterprises locatedoutside the State. The two corporations are affili-ated business enterprises with common ownership,offices, and management; have formulated and ad-ministered common labor policies affecting em-ployees at their respective operations; have inter-changed personnel with each other; and have trans-ferred supplies and merchandise with each other.Six Brothers and Jet Food are a single integratedbusiness enterprise.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Interna-tional Union, AFL-CIO-CLC, Local 546, is alabor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All meat department employees of the Em-ployer employed at its facilities located at 7122South Vincennes Avenue and 360 East Gar-field Boulevard, Chicago, Illinois, excluding allother employees, and all guards and supervi-sors as defined in the Act.2. The certificationOn or about October 9, 1980, a majority of theemployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 13, designatedthe Union as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton October 24, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.274 SIX BROTHERS KING DRIVE SUPERMARKETB. The Request To Bargain and Respondent'sRefusalCommencing on or about February 4, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 6, 1981, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceMarch 6, 1981, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR I.ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.USIONS 01 LAwI. Six Brothers King Drive Supermarket, Inc.and Jet Food Market, Inc., are a single integratedbusiness enterprise and an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. United Food and Commercial Workers Inter-national Union, AFL-CIO-CLC, Local 546, is alabor organization within the meaning of Section2(5) of the Act.3. All meat department employees of Respondentemployed at its facilities located at 7122 South Vin-cennes Avenue, and 360 East Garfield Boulevard,Chicago, Illinois, excluding all other employees,and all guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since October 24, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about March 6, 1981, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Six Brothers King Drive Supermarket, Inc. and JetFood Market, Inc., Chicago, Illionois, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions of employment with United Food andCommercial Workers International Union, AFL-CIO-CLC, Local 546, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All meat department employees of the Em-ployer employed at its facilities located at 7122South Vincennes Avenue and 360 East Gar-field Boulevard, Chicago, Illinois, excluding allother employees, and all guards and supervi-sors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at 7122 South Vincennes Avenue and360 East Garfield Boulevard, Chicago, Illinois,copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 13, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."spondent to insure that said notices are not altered,defaced, or covered by any other material.Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Food and Commercial WorkersInternational Union, AFL-CIO-CLC, Local546, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All meat department employees of the Em-ployer employed at its facilities located at7122 South Vincennes Avenue and 360 EastGarfield Boulevard, Chicago, Illinois, ex-cluding all other employees, and all guardsand supervisors as defined in the Act.Six BROTHERS KING DRIVE SUPER-MARKET, INC. AND JET FOODMARKET, INC.276